Citation Nr: 1426571	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than September 28, 2010, for the assignment of an increased rating of 40 percent for the service-connected residual scars.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the RO. 

In his Substantive Appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ), but withdrew this in March 2014.  See 38 C.F.R. § 20.704(e) (2013).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. 

A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal herein decided.



FINDING OF FACT

An effective date of September 28, 2009 or one year prior to the date of claim is the earliest assignable for the increased rating of 40 percent for the service-connected residual scars, based on the liberalizing change in the law that became effective on October 23, 2008.



CONCLUSION OF LAW

An effective date of September 28, 2009, but no earlier for the increased rating of 40 percent for the service-connected residual scars is assignable by operation of law. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). 

In this case, in a November 2010 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. 

The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

To the extent that the action taken hereinbelow is controlled by the applicable law governing the assignment of effective dates, the provisions of VCAA need not be addressed further.  


Analysis

In an August 2012 rating decision, the RO assigned an increased rating of 40 percent for the service-connected residual scars effective on the date deemed to be the date of the receipt of claim or September 28, 2010.  

Where compensation is awarded or increased pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. 38 C.F.R. § 3.114(a)  (2013).

If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue. 38 C.F.R. § 3. 114(a)(1) .

If a claim is reviewed on the initiative of VA more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of administrative determination of entitlement. 38 C.F.R. § 3. 114(a)(2) .

If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 C.F.R. § 3. 114(a)(3) .

In order for a claimant to be eligible for a retroactive payment, however, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement. See 38 C.F.R. § 3. 114(a)  (2013); see also McCay v. Brown, 9 Vet. App. 183, 188   (1996), aff'd, 106 F.3d 1577, 1581   (Fed. Cir. 1997).

The regulations for the evaluation of skin disability were amended, effective on October 23, 2008. 

Under the former version of 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent evaluation was assigned for superficial scars that were painful on examination.

Under the revised DC 7804, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.

A 20 percent evaluation is warranted for three of four scars that are unstable or painful.

A 30 percent evaluation is assigned for five or more scars that are unstable or painful.

Note (2) provides that if one or more scares are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

The record shows that the Veteran was initially awarded service connection for tender scars on right cheek, left earlobe and posterior of neck in a February 2005 rating decision. A 10 percent rating was assigned effective om July 21, 2004 (date of claim) under the provisions of the former DC 7804 (2004) based on the findings of the October 2004 VA examination that revealed evidence of several disfiguring scars (that were tender).

A September 28, 2010 report of contact documented the Veteran's report that "[he] intend[ed] to apply for compensation/pension benefits under the FDC Program. This statement [was] to preserve my effective date for entitlement to benefits. [He was] in the process of assembling my claim package for submission." 

Based on the findings of July 2011, January 2012 and June 2012 VA examinations, the RO in an August 2012 rating decision determined that the criteria for a 40 percent rating had been met. 

The RO granted the 40 percent rating, specifically determining that the record showed evidence of five or more painful or unstable scars of the right lower extremity, head, face, and neck, with at least one scar being both painful and unstable. The effective date of the award was on September 28, 2010 or the date deemed to have been the date of claim.

Here, it is evident that this grant was made on the basis of liberalizing regulation that became effective on October 23, 2008.   

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority. 

As noted, where compensation is awarded or increased pursuant to a liberalizing law, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue. 38 C.F.R. § 3.114(a)  (2013).

If a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request. 38 C.F.R. § 3. 114(a)(3) .

In this case, the Veteran's request for review of his claim was received on September 28, 2010, more than 1 year after the effective date of the amended regulations for the evaluation of skin disability (October 23, 2008). Additionally, VA examination findings of October 2004 are consistent with VA examinations findings of July 2011, January 2012 and June 2012.   

Accordingly, by law, an effective date of September 28, 2009 is for application in this case.   

However, an effective date earlier than September 28, 2009 for the assignment of the increased 40 percent rating for the service-connected residual scars is not for application.  The characteristics consistent with the revised criteria may have been present prior to October 23, 2008, but it was not until the change in the rating criteria that the requirements for a 40 percent rating were established by law. 

In this case, application of 38 U.S.C.A. § 5110(b) would not result in assignment of an effective date prior to September 28, 2009.   



ORDER

An effective date of September 28, 2009, but not earlier for the assignment of an increased rating of 40 percent for the service-connected residual scars is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


